Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  
Note claim 5 is missing.
Misnumbered claims 6-13 have been renumbered 5-12, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  “a diffusor … having relative to the machine direction a downstream section … an upstream section” which is incorrect.  As shown in fig. 2, the diffusor has relative to the filament-travel direction FS (not relative to the machine direction MD) a downstream section 17 and an upstream section 15.  The Examiner suggests the following amendments to claim 1:
“a diffusor between the stretcher and the foraminous belt and having relative to the filament-travel direction 
a downstream section that is of a predetermined length and that diverges in the filament-travel direction, 
an upstream section that is of a length equal to at most 60% of the predetermined length of the downstream section and that converges in the filament-travel direction, and”.

Claim 1 recites “the upstream secondary air-inlet gaps” which lacks antecedent basis.  As understood from claim 1 there are upstream and downstream gaps, not upstream gaps.  The Examiner suggests the following amendments to claim 1: “the upstream and downstream secondary air-inlet gaps”.

Claim 2 recites "the deposition region" which lacks antecedent basis making it unclear to what it
refers.  The Examiner suggests the following amendments: "a deposition region”.

Claim 3 recites "the deposition device or the depositing foraminous belt" which lack antecedent basis clarity.  The Examiner suggests the following amendments: "the depositing device or the 

Claim 6 recites "the volume flows" which lacks antecedent basis making it unclear to what it
refers and recites "primary air and secondary air" which lacks antecedent basis clarity because it is
not clear if these airs refer to the previously mentioned airs or to new ones.  Claim 7 recites a ratio of the volume flows of primary and secondary air which is unclear.  Normally, a ratio expressed such as A to B.  The Examiner suggests the following amendments: "a ratio of the primary air to the secondary air".

	Claim 12 recites “the distance” which lacks antecedent basis.  The Examiner suggests the following amendments: “a distance”.

	Claims not listed above are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US 2013/0099409) in view of Geus et al. (US 5,460,500).
Schutt et al. (US 2013/0099409) discloses an apparatus for making spunbond from continuous thermoplastic filaments (fig. 7; [0003], [0065]-[0069]), the apparatus comprising: 
a spinneret 32 for spinning the continuous filaments and advancing them in a filament-travel direction (fig. 7); 
a cooler 33 for cooling the filaments; 
a stretcher 1 for stretching the filaments; 
a depositing device including a foraminous belt 20 extending and traveling in a machine direction transverse to the filament-travel direction and defining a deposition region for deposition of the filaments as a nonwoven web and conveyance away from the stretcher in the machine direction (fig. 7; [0068]); 
a diffusor 12.1, 12.2 between the stretcher 1 and the foraminous belt 20,
wherein filaments and primary air from the stretcher 1 enter the diffusor 12.1. 12.2 in the filament-travel direction (fig. 7; [0067], [0069]), the diffusor 12.1, 12.2 forming relative to the machine direction upstream and downstream secondary air-inlet gaps 7.1, 7.2 at opposite sides of the diffusor through which secondary air is aspirated into the diffusor (fig. 7; [0067], [0070]-[0071]), the upstream and downstream secondary air-inlet gaps 7.1, 7.2 being oriented such that the secondary air flows in at an inflow angle α of less than 100° with respect to the filament-travel direction or with respect to a longitudinal central plane of the depositing device or of the diffusor (fig. 1 shows the secondary air flowing in at gaps 7.1, 7.2 at angles of 90° with respect to the filament-travel direction), a downstream section of the diffusor 12.2 having walls diverging in the filament-travel direction toward the depositing device 20 and forming a diffusor outlet having an outlet width in the machine direction (fig. 7); and 
a suction device 22 having two partitions spaced apart in the machine direction by an extraction width (fig. 7 shows vacuum box 22 having two partitions defined by the left and right sides of the vacuum box 22) for extracting air or process air through the foraminous belt 20 at an unobstructed extraction region underneath the diffusor outlet (fig. 7 shows an unobstructed extraction region of the vacuum box 22 underneath the diffusor outlet at a downstream end of diffusor 12.2) and free of further structures between the partitions (fig. 7 shows no further structures in the vacuum box), the extraction width in the machine direction being larger than the outlet width in the machine direction of the diffusor outlet (fig. 7 shows the vacuum box width being larger than the outlet width of the diffusor 12.2);
(Claim 2) wherein the unobstructed extraction region projects in the machine direction downstream and/or upstream of the deposition region of the filaments by an extraction section beyond the diffusor outlet (fig. 7 shows the unobstructed extraction region projecting beyond the diffusor outlet upstream and downstream in the machine direction);
(Claim 3) wherein the extraction by the suction device takes place such that at least in the region of the diffusor outlet tertiary air flows along outer surfaces of the diffusor walls toward the deposition device or the depositing foraminous belt and the tertiary air flows are substantially parallel to a mixed flow of the primary air and the secondary air flowing toward the diffusor outlet inside the diffusor, the tertiary air also being extracted through the foraminous belt by the suction device (fig. 1 shows the unobstructed extraction region projecting beyond the diffusor outlet upstream and downstream in the machine direction, and thus tertiary air flows would flow along outer surfaces of the diffusor (12.2) walls and through the belt 20 by suction from the vacuum box 22 and would be substantially parallel to a mixed flow of the primary and secondary air in the diffusor 12.2 because the flows are along opposite parallel sides of the walls of the diffusor 12.2); and
(Claim 5) wherein the cooler 33 and the stretcher form 1 a subassembly that is closed such that apart from a supply of cooling air in the cooler, no further fluid medium or air flows into this closed subassembly ([0067], the drawing channel of 35 of the stretcher 1 is connected to the cooler 33 in a sealed (closed) manner such that the cooling air (primary air) of the cooler 33 is guided, together with the fibers through the drawing channel 5). 
	However, Schutt et al. (US 2013/0099409) does not disclose all the limitations of the diffusor as recited by the instant claims, or the extraction width in the machine direction being at least 1.5 times the outlet width in the machine direction of the diffusor outlet as recited by the instant claims.
Geus et al. (US 5,460,500) discloses an apparatus for making spunbond from continuous thermoplastic filaments (fig. 1; col. 1, lines 19-28; col. 4, lines 15-43), the apparatus comprising
a diffusor 5 between a stretcher 4 and a foraminous belt 6 (a depositing device) and having relative to a filament-travel direction
a downstream section that is of a predetermined length and that diverges in the filament-travel direction (fig. 1 shows the downstream side of diffusor 5 diverging; p. 4, lines 63-66),
an upstream section that is of a length less than the predetermined length of the downstream section and that converges in the filament-travel direction (fig. 1 shows the upstream side of diffusor 5 having less length than the downstream diverging side and converging; p. 4, lines 63-66), and
a constriction between and connecting the sections so that filaments and primary air from the stretcher 4 enter into the diffusor 5 in the filament-travel direction (fig. 1; col. 3, lines 33-36; col. 4, lines 62-66; process air (primary air) passes into stretching nozzle 4 and enters into the constriction of diffusor 5 along with the filaments), the diffusor 5 forming secondary air-inlet gaps 12 through which secondary air is aspirated into the diffusor 5 (col. 4, line 62, to col. 5, line 11; air is drawn (aspirated) in through the gap 12), the downstream section having walls diverging in the filament-travel direction toward the depositing device  6 and forming a diffusor outlet (fig. 1 shows the downstream side of diffusor 5 having walls diverging).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the diffusor of Schutt et al. (US 2013/0099409) with a diffusor, as recited by Geus et al. (US 5,460,500), because such modifications are known in the art and would provide an alternative configuration for the diffusor known to be operable in the art.
As to the upstream section having a length equal to at most 60% of the length of the downstream section, such dimensional relationship would have been found by an artisan of ordinary skill in finding operable apparatus dimensions which enable the apparatus to operate as intended in view of the teachings of Geus et al. (US 5,460,500) who discloses that the upstream section length is less than the length of the downstream section, as mentioned above. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to the extraction width in the machine direction MD being at least 1.5 times the outlet width of the diffusor outlet, Fare (US 2010/0062672) discloses the extraction width in the machine direction MD being greater than the outlet width of the diffusor outlet.  The “at least 1.5 times” dimensional relationship would have been found by an artisan of ordinary skill in finding operable apparatus dimensions which enable the apparatus to operate as intended in view of the teachings of Schutt et al. (US 2013/0099409) who disclose the extraction width being greater than the outlet width, as mentioned above. Furthermore, see dimension case law above.
As to claim 4, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify a volume flow of tertiary air extracted with the suction device to be at least 25% of a volume flow of the extracted primary and secondary air because such volume flow would have been found by an artisan of ordinary skill in finding operable volume flows which enable the apparatus of Schutt et al. (US 2013/0099409) to operate as intended.  Note that volume flow percentage would be dependent upon processing conditions including apparatus dimensions and flow rates of the primary, secondary and tertiary air flows.
As to claim 6, it would have been obvious to one of ordinary skill in the art, at the time invention was made, to further modify the apparatus such that, at the secondary air-inlet gaps, a ratio of volume flows of the primary air and the secondary air is less than 5:1 because such volume ratio would have been found by an artisan of ordinary skill in finding operable volume flows which enable the apparatus of Schutt et al. (US 2013/0099409) to operate as intended.  Further, the secondary air is aspirated as mentioned above and thus would have a lower volume flow than that of the primary air.
As to claim 10, such lengths correspond the lengths of the upstream and downstream sections mentioned above.  The ratio of claim 10 is related to dimensions of the apparatus, and such respective dimensions or dimensional relationships would have been found by an artisan of ordinary skill in finding operable apparatus dimensions which enable the apparatus to operate as intended. Furthermore, see apparatus dimension case law above.
 As to claim 12, both Schutt et al. (US 2013/0099409: fig. 7) and Geus et al. (US 5,460,500: fig. 1) disclose a distance between the diffusor or a lower edge thereof and the foraminous belt.   such respective dimensions or dimensional relationships would have been found by an artisan of ordinary skill in finding operable apparatus dimensions which enable the apparatus to operate as intended. Furthermore, see apparatus dimension case law above. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US 2013/0099409) in view of Geus et al. (US 5,460,500) as applied to claims 1-6, 10 and 12 above, and further in view of Fare (US 2010/0062672).
Fare (US 2010/0062672) discloses an apparatus (figs. 1-7) for making spunbond from continuous thermoplastic filaments [0002], the apparatus comprising a diffusor 25 between a stretcher 14, 21 and a foraminous belt 28; wherein an outlet angle of the downstream diffusor section with respect to a
longitudinal central axis of the diffusor is a maximum of 30° (3° to 10°; paragraph [0051]; fig. 5).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the diffusor such that an outlet angle of the downstream diffusor section with respect to a longitudinal central axis of the diffusor is a maximum of 30° because such angles are known in the art, as disclosed by Fare (US 2010/0062672).  Furthermore, see apparatus dimension case law above.
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Fare does not disclose an unobstructed extraction region free of structures between the partitions.
	The Examiner agrees.  However, Schutt et al. (US 2013/0099409) disclose such features as mentioned above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744